
	

113 HR 782 IH: Permanently Repeal the Estate Tax Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 782
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Latta (for
			 himself, Mr. Grimm,
			 Mr. Bridenstine, and
			 Mr. Duncan of Tennessee) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  estate tax and retain stepped-up basis at death.
	
	
		1.Short titleThis Act may be cited as the
			 Permanently Repeal the Estate Tax Act
			 of 2013.
		2.Repeal of estate
			 tax and retention of basis step-upEffective for estates of decedents dying
			 after December 31, 2012, chapter 11 of the Internal Revenue Code of 1986 is
			 repealed.
		
